Citation Nr: 1115559	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-24 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from November 1968 to August 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the RO in Fargo, North Dakota.

This case was previously remanded by the Board in November 2009 and is now ready for disposition. 


FINDING OF FACT

A chronic low back disability was not shown in service, degenerative disc and joint disease was not shown within one year of service discharge; and, the Veteran's currently diagnosed lumbosacral degenerative disc and joint disease with mild scoliosis is not shown to be related to service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  A follow up  letter dated in March 2006 also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and private treatment records with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Indeed, the Veteran submitted a statement in February 2011 indicating that he had no further evidence to support his claim.  

The Veteran was also provided with a VA examination relating to his low back disorder in March 2010.  The Board finds the VA examination reflects that the examiner reviewed the Veteran's c-file, past medical history, recorded his current complaints, conducted an appropriate examination and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  

Notably, the Board's November 2009 remand ordered the subsequent March 2010 VA examination.  Here, the Board finds that the examiner substantially complied with the Board's requests for an opinion of direct service connection for a low back  disorder.  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year. See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In the present case, the Veteran seeks entitlement to service connection for a low back disorder that resulted from a motorcycle accident incurred in service in 1971.  Service treatment records do not support the incurrence of a motorcycle accident.  While treatment records confirm a head injury in January 1969, the Veteran explained in a January 2006 statement that his head injury was due to his ear being removed, not a motor vehicle accident.  In fact, the only service treatment record indicating back pain was a November 1971 service treatment which also noted a 101 degree temperature, a sore, red throat, and a cough.  The next day, a service treatment record reflected an impression of influenza.  No other service treatment records reflect any complaints of back pain or injury to his back, and there are no service treatment records noting any motorcycle accident.  

In determining whether an in-service injury occurred, the Board has also considered a buddy statement from a fellow sailor, Mr. J.S.  Mr. J.S. reported that while he was stationed with the Veteran, around either the end of July or beginning of August of 1971, the Veteran fell off of a motorcycle.  Mr. J.S. indicated that he was in the barracks at the time of the accident but that several people witnessed the accident.  He further wrote that the Veteran was taken to sick bay, that the base was lacking diagnostic equipment at that time (although he alleged that X-rays were taken), and that the Veteran was placed on bed rest for a week or two.  Despite the lack of corroborating evidence in the service treatment records of his having a chronic low back disability in service, the Board finds the Veteran's and his buddy's statements regarding a motorcycle accident in service both competent and credible as they are competent to report observations as they come to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Giving the Veteran all benefit of the doubt, the Board accepts that the Veteran experienced a motorcycle accident in service.   Thus, Shedden element (2)  has been met.  

Post-service treatment records indicate no evidence of complaints, treatment, or diagnosis of a low back disorder until 1989, 17 years post service.  Specifically, the first treatment record noting low back pain was dated in September 1989 and contained diagnoses of scoliosis and early degenerative changes.  The recent March 2010 VA examination diagnosed the Veteran as having lumbosacral degenerative disc and joint disease with mild scoliosis .  Thus, as the Veteran has a current disability, Shedden element (1) has been met.  However, as arthritis of the spine was not diagnosed within one year of service discharge, presumption of service connection as per 38 C.F.R. §§ 3.307 and 3.309 is not for application. 

Apart from the absence of documented post-service symptomatology related to the low back for many years, the evidence includes the Veteran's statements asserting continuity of symptoms since service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to report symptoms of low back pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board has also considered Mr. J.S.'s statement that the Veteran's low back disorder has been a continuing and progressively severe condition.  Mr. J.S. has not indicated that he is a medical professional or that he has personally observed the Veteran's disorder on a regular basis.  Mr. J.S.'s basis for his belief that the Veteran's disorder was continuous was because they were from the same home state.  However, the Board notes that Mr. J.S. resides in Oregon while the Veteran lives in North Dakota.  Such undermines the credibility of any assertion of witnessing back symptomatology.  Because Mr. J.S. has not indicated that he is a medical professional and has not personally observed the Veteran's disorder on a regular basis since service discharge, the Board finds that he is not competent to comment on the continuous nature or severity of the Veteran's disorder.  Moreover, as will be discussed below, the assertion of the Veteran experiencing continuous back problems since service is found to be incredible.

Next, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In this case, the Board emphasizes the multi-year gap between discharge from active duty service (1972) and initial documented symptoms and diagnosis in 1989, 17 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  Further, when he filed a claim for service connection in June 1991, the Veteran made no reference to having low back problems since service.  That too weighs against the Veteran's credibility.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Moreover, a contemporaneous July 1991 VA examination indicated that the Veteran provided a history of back problems following a post-service industrial (work) injury.   

Private treatment records dated from September 1989 through July 2004 are also silent with respect to relating the Veteran's back disorder to his active service.  Rather, those records focus on relating his complaints of back pain to various post-service injuries, to include an accident in which the Veteran fell off of a truck in October 1990, and heavy lifting events in January 1991 (heavy lifting at work, MRI revealed lumbar disc disease and sacral root cyst), June 1994 (sprained entire spine at work), June 2000 (lifting a heavy bag and treated under workers compensation), September 2000 (after June 2000 pain had improved but had pain while sleeping; two weeks later was diagnosed with acute lumbar strain with subsequent muscle spasm) and June 2003 (treated following heavy lifting and continued back pain).  The fact that the Veteran made no mention of having back problems prior to 1989, much less a history of having injured his back in service and having problems since that time, weighs heavily against the appeal.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology, as well as those of J.S., since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back disorder to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on a March 2010 VA examination undertaken specifically to address the issue on appeal.  After a physical examination, review of the claims file, and interview with the Veteran, the examiner concluded that it was less likely than not that the Veteran's current low back disorder was related to active service, to include a fall from a motorcycle.  In reaching his conclusion, the examiner noted the Veteran's physical examination on separation from active service which was silent as to any low back injury or defect.  Further, the examiner noted that the private medical reports documented his industrial low back injuries and associated worker's compensation claim and that the Veteran's low back disorder was remote from his release from active duty in 1972.  

The Board has also considered the Veteran's private treatment records.  While those records confirm the existence of a back problem since 1989, they do not suggest a medical nexus between his current low back disorder and service.  Rather, as discussed above, the records clearly document that the Veteran suffered several post-service back injuries.  The initial injury appears to have been in October 1990.  Interestingly, upon review of MRI results and an acknowledgement that the Veteran had a long history of minor underlying mechanical low back pain which never required treatment, an April 2001 private treatment record noted an impression that the Veteran's symptomatology at that time was related to the June 2000 industrial lifting event.  A May 2004 private treatment record indicated an impression of chronic lumbosacral spine pain that was likely multifactorial. The physician indicated that the right SI joint could be a significant pain generator and that other possibilities included disc, facet joint strain.  Notably, the physician did not relate the Veteran's pain to his motorcycle accident in service.  Thus, put another way, none of the post-service private treatment records relate the Veteran's current low back disability to his active service.   

Additionally, the Board has considered the Veteran's statements asserting a nexus between his current low back disorder and his in-service motorcycle injury.  The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his low back disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because a low back disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  The Veteran's unsubstantiated statements regarding the claimed etiology of his low back disorder are found to lack competency.  His opinion is also found to be outweighed by the competent VA medical opinion discussed above.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER


Service connection for a low back disorder is denied. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


